Citation Nr: 1636181	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-45 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to October 1976 and from June 1977 to June 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, August 2014, and November 2015 the issue of entitlement to service connection for a left shoulder disability came before the Board and was remanded for additional evidentiary development.  As discussed below, all development ordered in the November 2015 remand has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the issue of entitlement to service connection for a left shoulder disability can be properly adjudicated.

Pursuant to the Board's August 2014 remand, the VA afforded the Veteran a new examination for his left shoulder in October 2014.  The examiner indicated the Veteran's left should disability was not caused by his cervical spine disability because the left shoulder problem began in 2011 and there was no nexus between the two.  The examiner also indicated his left should disability was not aggravated by his cervical spine disability because there was no nexus between the two conditions.  In November 2015, the Board found this opinion inadequate for rating purposes because the opinions did not include a proper rationale for the conclusions reached.  Thus, the Board remanded this matter for an additional addendum opinion, to be provided by an orthopedic surgeon.

Pursuant to the Board's remand, an opinion was obtained from a VA examiner in November 2015.  However, the opinion report was not provided by an orthopedic surgeon as required by the Board's November 2015 remand order.  Thus, an addendum opinion was obtained in April 2016 from the Chief of Orthopedics.  However, the addendum opinion is inadequate for rating purposes.  While the Chief of Orthopedics indicated his agreement with the November 2015 examiner's opinion regarding the lack of a causal relationship between the left shoulder disability and service-connected cervical spine disability, he did not address whether the service-connected cervical spine disability has aggravated the left shoulder disability, address whether there is a direct relationship between the left shoulder disability and service, or comment on the June 2010 private opinions from doctors L.W.L. and O.M. as requested in the Board remand.  Consequently, and additional remand is required to obtain an additional addendum opinion supported by rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Refer the Veteran's October 2014 VA examination report to the Chief of Orthopedics and ask him to provide an addendum opinion.  If he is not available, a VA orthopedic surgeon must provide the addendum opinion.  The Chief of Orthopedics or orthopedic surgeon is to be provided access to the Veteran's electronic records and the addendum report should indicate such records were reviewed.

After reviewing the record, the examiner is to respond to the following:
As to each diagnosed left shoulder disability, address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability:

(a) Is caused by his service-connected cervical spine disability; OR

(b) Is chronically worsened (aggravated) by his service-connected cervical spine disability; OR

(c) Is otherwise related to his active duty service.

(d) Comment on the June 2010 private opinions from doctors L.W.L. and P.M.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

If the examiner is unable to provide an opinion without conducting a new examination of the Veteran, then the Veteran should be contacted and scheduled for a new evaluation.

3. After the aforementioned has been completed, if any benefit sought remains denied, furnished a Supplemental Statement of the Case to the Veteran and his representative.  Provide a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




